Opinion of the Court by
Chief Justice O’Rear
Affirming.
These three appeals involve the same common question, which is the power of the assessors of cities of the second class in this State to assess for taxation the taxable franchises of corporations. By the act of 1898 (section 2984a, Ky. St. 1903) the franchises of corporations were assessable for taxation by the city assessors of cities of the first, second, and third classes. In 1906 the Legislature revised and adopted a comprehensive system of taxation. By its provisions all franchises, except those exercised in cities of the first class, are to be valued and assessed by the board of valuation and assessment, composed of the Auditor of the State, the Treasurer, and Secretary of State. The title of the act of 1906 is: “An *166act relating to Revenue and Taxation.” Acts 1906, p. 88, chapter 22. The act covers every phase of the subject, in all its details. Its purpose, as indicated by its context and supported by its title, was to reduce into o.ne, all the previous acts bearing on the subject. The court will also take notice that this revision of the revenue laws of the State was the result of a most thorough investigation by a special committee raised ' at the previous session of the Legislature, and in response to representations coming from various commercial and municipal bodies and individual taxpayers. Of previous acts many features had been declared inoperative by the courts, for one reason or another, and the purpose of the legislation on certain features of the subject had failed because of certain in-formalities pointed out in the decisions of the courts, and shown in the experience of the tax gatherers. As taxes must, by requirement of the Constitution, be laid pursuant to general laws, and must be uniform and equal, the mode of valuation and assessment of taxable property should conform as near as the subjects will permit to a uniform system of procedure in finding its values. Not only does the act of 1906 (Acts 1906, p. 88, c. 22) purport to cover all the subjects embraced by the previous acts relating to revenue and taxation, but, to make the legislative purpose clearer, if possible, it expressly repeals all previous conflicting acts, saving two exceptions. It reads on this point: “All acts and parts of acts in conflict with this act are hereby repealed, except the act of 1904, approved March 24, 1904.” (Relating to the taxation of rectified spirits.) And: “Nothing herein shall be construed to repeal or amend chapter thirty-three of the acts,of.1904, approved March 18, 1904, entitled an act to.amend the revenue laws of the cities *167of the first class so as to carry into effect the amendment of section 181 of the present Constitution.” Thus we find the Legislature picking out the specific statutes on the subject in hand that were then in force that it desired to preserve from the operation of the revision. The act of 1898 was itself an exception to the general scheme of assessment for State taxation. It may be regarded as a legislative experiment. But upon further consideration of the whole subject in 1906, in which the entire system was worked over and revised, the experiment of the act of 1898 was abandoned as to all save first-class cities in favor of the one uniform system. That the Legislature saw proper to so provide is clear, although its purpose is made more manifest, we think, by a contemplation of what the result under the previous system must have been. The franchises of all corporations were taxed by the State, and, save in cities of the first, second, and third classes, were assessed by a central board of executive officers who possessed excellent opportunities and presumed qualifications for such work. Much desired uniformity and certainty as to values were thus attainable, except as to those corporations operating in the cities named. While in those cities presumably the same data were relied on by the local assessors in valuing corporate franchises, it was easily possible, and altogether likely, that varying results would be attained, as different men of different judgments acted upon the matter. The result was inharmonious, and consequently unsatisfactory. The one assessment of corporate franchises is the basis for its taxation by State, county, and municipal government. The assessment required by the act of 1906 is made to apply for all those purposes, except as to first class cities. As to that class, by virtue of the amendment *168to section 181 of the Constitution, an altogether different mode of taxation is contemplated. The value of local assessors is one tried in long experience in this State, and is in harmony with the spirit of local self-government prevailing in our system. But obviously some subjects can be more justly and practically handled by a central board of broader powers. This is conceded, especially as to the assessment of railroad properties; And the legislative and executive departments have also found it so as to nearly all the corporations having taxable franchises. It is not for the judiciary to say as to the wisdom of such provisions. They lie altogether in the other departments.
The opinion in Murphy v. City of Louisville, 114 Ky. 762, 24 Ky. Lav Rep. 1574, 71 S. W. 934, is relied on by appellant as sustaining a view contrary to that reached in this opinion. But it does not. That case involved the construction of the general revenue law of 1902, which, because of the limitation contained in its title, and the absence, of a purpose to interfere with the system in vogue in the cities named, was held not to embrace the act of 1898 in the repealing clause. The difference between the acts of 1902 and 1906 is, in our opinion, that one clearly shows a purpose to repeal expressly all other conflicting acts (save the two expressly reserved from its operation), while the former did not show such purpose.
The judgment of the circuit court in each of these cases was in conformity to the views expressed in this opinion^ and is therefore affirmed.